      Case 1:19-cv-01286-DAD-JLT Document 28 Filed 08/04/21 Page 1 of 1

 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   CVE CONTRACTING GROUP, INC., a                      )   CASE NO. 1:19-cv-01286-DAD-JLT
     corporation, and TIM WILLIAMSON, an                 )
12   individual,                                         )   ORDER DIRECTING THE CLERK OF
                                                         )   COURT TO CLOSE THE ACTION
13                  Plaintiff,                           )   (Doc. 27)
                                                         )
14          v.                                           )
                                                         )
15   ARCH SPECIALTY INSURANCE                            )
     COMPANY, a corporation; and DOES 1-20,              )
16   inclusive,                                          )
                                                         )
17                  Defendants.                          )
                                                         )
18
19          The parties have stipulated to the action being dismissed with prejudice with each side to

20   bear their own fees and costs. (Doc. 27) The Federal Rules of Civil Procedure Rule 41 makes such

21   stipulations effective immediately with further order of the Court. Wilson v. City of San Jose, 111

22   F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

23
24   IT IS SO ORDERED.

25      Dated:     August 4, 2021                             _ /s/ Jennifer L. Thurston
26                                                CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
